DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image receiving module” and “guidance providing module” in claim 19 with specification support in published paragraphs [0015-0021, 0106].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Mathelin et al (US Pub 2017/0014203 -previously cited).
Re claim 1, 19, 20: De Mathelin discloses a computer-implemented method for locating one or more target features of a patient (Abstract; see the computer for processing the images), the method comprising:
receiving a first input image [0087; see the RGBD images];
receiving a second input image [0066; see the MR images];
generating a first patient representation corresponding to the first input image [0087; see the RGBD images showing the patient and marker];
generating a second patient representation corresponding to the second input image [0066; see the MR images showing the patient and marker];
determining one or more first features corresponding to the first patient representation in a common feature space [0088; see the features of the marker in the optical images] by at least determining one or more first coordinates corresponding to the one or more first features [0093, 0131; see the marker coordinates determined in both modalities, wherein the common feature space is that of the common physical space of the patient or alternatively the common coordinate system once registration has been performed];
determining one or more second features corresponding to the second patient representation in the common feature space [0066; see the features of the marker in the MR images] by at least determining one or more second coordinates corresponding to the one or more second features [0093, 0131; see the marker coordinates determined in both modalities, wherein the common feature space is that of the common physical space of the patient or alternatively the common coordinate system once registration has been performed]; and
joining the one or more first features and the one or more second features into one or more joined features [Abstract, 0131; see the alignment of the MR images and optical images and the corresponding marker poses];
determining one or more landmarks based at least in part on the one or more joined features [Abstract, 0131; see the marker pose that is tracked]; and
providing a visual guidance for a medical procedure based at least in part on the information associated with the one or more landmarks [0131; see the dynamic tracking for guidance of the interventional procedure];
wherein the computer-implemented method is performed by one or more processors [Abstract; see the computer that includes processors].
In addition, the above steps are performed where the corresponding computer hardware and software that is considered as modules for image receiving, representation generating, feature determining, feature joining, landmark determining, and guidance providing (Fig 8; see the computer with associated software modules). Also, the hardware (i.e. computer) and software comprise non-transitory computer readable medium with instructions performed by a processor (Fig 8; see the computer with medium for software instructions to perform the method steps).
Re claims 2-4: The method comprising: acquiring the first input image using a visual sensor, such as a RGBD sensor [0087; see the RGBD sensor]; and acquiring the second input image using a medical scanner, such as a MR scanner [0066; see the MR scanner].
Re claim 5: The first input image is two-dimensional [0087; wherein the optical image is 2D]; and the second input image is three-dimensional [0083; see the 3D MRI].
Re claim 6: The first patient representation includes one selected from an anatomical image, a kinematic model, a skeleton model, a surface model, a mesh model, and a point cloud; and the second patient representation includes one selected from an anatomical image, a kinematic model, a skeleton model, a surface model, a mesh model, a point cloud, and a three- dimensional volume [0098; see the point cloud for both the MRI and RGBD frames].
Re claim 7: The one or more first features includes one selected from a pose, a surface, and an anatomical landmark; and the one or more second features includes one selected from a pose, a surface, and an anatomical landmark [0056; see the MRI and RGBD pose measurements].
Re claims 8, 9: The joining the one or more first features and the one or more second features into one or more joined features includes:
matching and pairing the one or more first features to the one or more second features [0093; see the pairing of matched points in both the MRI and RGBD frames to transformation between the point sets]; and
aligning the one or more first features to the one or more second features [0131; see the alignment of the marker poses].
Re claim 10: The aligning the one or more first features to the one or more second features includes aligning the one or more first coordinates to the one or more second coordinates [0093, 0131; see the marker coordinates that enables the pose of the marker to be aligned].
Re claim 11: The information associated with the one or more landmarks includes one of landmark name, landmark coordinate, landmark size, and landmark property [0003; wherein at least a property of the landmark or marker is detected].
Re claim 12: The providing a visual guidance for a medical procedure includes localizing a display region onto a target region based at least in part on a selected target landmark [0131; see the dynamic tracking and the localizing for the target based on the marker pose].
Re claim 14: The medical procedure is an interventional procedure; and the providing a visual guidance for a medical procedure includes providing information associated with one or more targets of interest, the information includes a number of targets, one or more target coordinates, one or more target sizes, or one or more target shapes [0131; see the ‘targeted area’ that is provided by the visual guidance].
Re claim 15: The medical procedure is a radiation therapy [0007; see the radiation therapy]; and the providing a visual guidance for a medical procedure includes providing information associated with a region of interest; the information includes a region size or a region shape [0131; see the targeted area and visual guidance based on marker pose].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De Mathelin, as applied to claim 1, in view of Gregerson et al (US Pub 2018/0185113 -previously cited).
Re claim 13: De Mathelin discloses all features except for providing a visual guidance for a medical procedure includes mapping and interpolating the one or more landmarks onto a patient coordinate system. However, Gregerson teaches of a method for computer-assisted image-guided surgery including mapping and interpolating the one or more landmarks onto a patient coordinate system [0133; see the images registered to a patient coordinate system and see the first and second marker devices that are displayed or mapped and interpolated]. It would have been obvious to the skilled artisan to modify De Mathelin, to include the mapping and interpolating as taught by Gregerson, in order to improve the visual guidance via the display of additional data points.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Mathelin, as applied to claim 1, in view of Buras et al (US Pub 2018/0225993 -previously cited).
Re claims 16-18: De Mathelin discloses all features except for a machine learning model that is trained by determining one or more losses between the one or more first features and the one or more second features; and modifying one or more parameters of the machine learning model based at least in part on the one or more losses including modifying the one or more parameters to reduce the one or more losses. However, Buras teaches of a method for guidance of a medical procedure including a machine learning model that is trained by determining one or more losses between the one or more first features and the one or more second features [0012; see the machine learning model with trained neural network that comprises at least a loss metric]; and modifying one or more parameters of the machine learning model based at least in part on the one or more losses including modifying the one or more parameters to reduce the one or more losses [0012; see the determination and validation of the loss metric relative to a threshold to reduce the loss]. It would have been obvious to the skilled artisan to modify De Mathelin, to include the machine learning model as taught by Buras, in order to improve the usage of the interventional procedure by novice users [0008]. 

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. Applicant argues that De Mathelin does not disclose determining the first and second coordinates in a common feature space. Respectfully, the Examiner disagrees. De Mathelin discloses determining the feature of the marker separately in both the camera coordinate system and the MRI coordinate system. Here, the marker coordinates are determined in the common feature space of the physical patient. In an alternative interpretation, the marker coordinates are determined in the common feature space of the common coordinate system that is calculated after registration is performed [see 0090 in De Mathelin]. Therefore, De Mathelin is found to disclose the “common feature space”.
The previous 112b rejections and 112f interpretations are withdrawn due to amendments, except in regard to the 112f interpretations cited above. In these instances, “module” is a generic placeholder and the term is not modified by any structure (i.e. one or more processors).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793